              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:19-cv-00107-MR-WCM


CHET-LEE: WEST,                 )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
PURPORTED AGENTS OF             )
SECRETARY OF TREASURY OF        )
UNITED STATES, et al.,          )
                                )
                   Defendants.  )
_______________________________ )

     THIS MATTER comes before the Court sua sponte.

I.   BACKGROUND

     In 2013, a grand jury sitting in the District of Nebraska returned a Bill

of Indictment charging the Plaintiff Chet Lee West with three counts of tax

evasion, in violation of 26 U.S.C. § 7201. [United States v. West, No. 8:13-

cr-00273-LSC-SMB (D. Neb.) (“Neb. CR”), Doc. 1: Indictment]. The Plaintiff

was convicted by a jury on all three counts. [Neb. CR Doc. 154]. The United

States District Court for the District of Nebraska sentenced him to 51 months’

imprisonment and three years of supervised release and ordered him to pay

restitution in the amount of $439,515.81 plus a $300.00 special assessment.

[Neb. CR Doc. 205].
          The Plaintiff appealed, challenging several evidentiary rulings made at

trial as well as two special conditions of supervised release that were

imposed. [Neb. CR Doc. 210]. In July 2016, the Eighth Circuit vacated the

challenged special conditions of supervise release but affirmed the Plaintiff’s

conviction and sentence in all other respects. United States v. West, 829

F.3d 1013 (8th Cir. 2016). On remand, the Nebraska District Court entered

an Amended Judgment removing the challenged special conditions but

otherwise leaving the Plaintiff’s sentence intact. [Neb. CR Doc. 241]. The

Plaintiff again appealed, but later voluntarily dismissed that appeal. [See

Neb. CR Docs. 249, 253].

          The Plaintiff was released from the Bureau of Prisons (BOP) on

November 2, 2018.1 Following his release, the Plaintiff filed a motion with

the Nebraska District Court, seeking to abate his payments of restitution, to

recuse the District Judge from further proceedings, and to allow him to

associate with other felons while on supervised release. [Neb. CR Doc. 259].

The Nebraska District Court denied the Plaintiff’s motion in all respects on

February 21, 2019. [Neb. CR Doc. 261].




1
    See https://www.bop.gov/inmateloc/ (last visited July 12, 2019).

                                                       2
       On April 3, 2019, the Plaintiff filed the present “petition for redress of

grievance” in this Court.2 Although he provides a Whittier, North Carolina

address, the Plaintiff claims in his filing to be a “a live Man, Florida State

Citizen.” [Doc. 1 at 1]. He brings this action against several “purported

agents” of the United States Treasury Department, the United States

Attorney General, and the BOP, as well as the director of a Virginia halfway

house where the Plaintiff resided during his term of imprisonment.

Specifically, the Plaintiff alleges that the Defendants conspired to deprive the

Plaintiff of his constitutional rights in that the Defendants were “partially

successful at stealing from Plaintiff over one half million ‘dollars’ . . . and 15

years of his Life, Liberty, and Production, recently assessed at fifty million

‘dollars.’” [Id. at 5].

       The Plaintiff then spends over 100 pages explaining a series of

convoluted legal theories to support his contention that he is not subject to



2  The Plaintiff initially failed to pay the required filing fee or seek an application to proceed
without the prepayment of fees. When provided with notice of this deficiency by the
Clerk’s Office, the Plaintiff filed a motion, arguing that he was not required to pay a fee or
seek in forma pauperis status. [Doc. 3]. The Magistrate Judge for this Court denied that
motion and directed the Plaintiff to cure his filing deficiency. [Doc. 4]. The Plaintiff then
filed an objection with this Court, challenging the Magistrate Judge’s authority to enter
such an Order. [Doc. 5]. This Court overruled the Plaintiff’s objection and directed him
to pay the filing fee or file the appropriate application. [Doc. 6]. On June 5, 2019, the
Plaintiff finally paid the required filing fee, albeit “under protest.” [See Doc. 7 at 6].

                                                3
federal income tax laws and that the Nebraska District Court lacked

jurisdiction over his criminal prosecution. In addition to challenging the

validity of his criminal conviction, he also challenges various aspects of his

treatment while in BOP facilities in New Jersey and Pennsylvania as well as

in a halfway house in Virginia.

      The Plaintiff asks this Court to: (1) issue a stay of the Nebraska District

Court Judgment; (2) issue writs of mandamus to various federal authorities

and compel them to “acknowledge the dissolution of the CHET LEE

WEST/CHET L. WEST juristic person”; (3) order a “full accounting” of all

accounts held by the federal government in the name of CHET LEE

WEST/CHET L. WEST; (4) empanel a jury under “the civilian flag” of the

United States; (5) order the Defendants and the United States to pay

damages to the Plaintiff; (6) indict the Assistant United States Attorney who

prosecuted the Plaintiff; and (7) report the Nebraska District Court Judge to

the appropriate review board for “malfeasance” in his criminal case. [See

Doc. 1 at 218-19].

II.   STANDARD OF REVIEW

      Because the Plaintiff has paid the $400 fee associated with the filing of

this action, the statutory screening procedure authorized under the in forma


                                       4
pauperis statute, 28 U.S.C. § 1915(e)(2), is not applicable. Nevertheless,

the Court has inherent authority to dismiss a frivolous complaint sua sponte.

See Ross v. Baron, 493 F. App’x 405, 406 (4th Cir. 2012) (noting that

“frivolous complaints are subject to dismissal pursuant to the inherent

authority of the court, even when the filing fee has been paid”) (citing Mallard

v. United States Dist. Ct. for S.D. of Iowa, 490 U.S. 296, 307-08 (1989)).

       A complaint is deemed frivolous “where it lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); Adams

v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (“Legally frivolous claims are based

on an ‘indisputedly meritless legal theory’ and including ‘claims of

infringement of a legal interest which clearly does not exist.’”).

III.   DISCUSSION

       The Plaintiff’s filing appears to rely on legal theories similar to those

espoused by individuals who are commonly called “sovereign citizens.” The

sovereign citizen movement is premised on a theory that federal, state, and

local governments are illegitimate and thus, laws and regulations enacted by

those bodies are unenforceable. See Shipman v. Bank of Am., No. 3:16-

CV-772-RJC-DSC, 2017 WL 872651, at *2 (W.D.N.C. Mar. 3, 2017), report

and recommendation adopted in part sub nom. Shipman v. Funds Mgmt.


                                       5
Branch, No. 3:16-CV-772-RJC-DSC, 2018 WL 3872320 (W.D.N.C. Aug. 15,

2018). Courts across the United States have rejected the legal claims and

defenses asserted by sovereign citizens, finding such claims and defenses

to be “frivolous, irrational and unintelligible.” Id.; see also United States v.

Mitchell, 405 F. Supp. 2d 602, 604-06 (D. Md. 2005) (summarizing history of

“sovereign citizen” legal theories).

      The Court need not address the merits of the Plaintiff’s sovereign

citizen theories, however, because it is clear on the face of the Plaintiff’s

petition that this Court lacks jurisdiction to entertain any of the Plaintiff’s

claims. The Plaintiff appears to assert in his petition that jurisdiction is proper

in this Court because this Court is a “FEDERAL District Court of the United

States created by the power of Article III of the Constitution” and the District

Court of Nebraska is purportedly a mere “territorial court.” [Doc. 1 at 3]. This

jurisdictional argument is utterly frivolous. See 28 U.S.C. § 107 (establishing

the State of Nebraska as one judicial district).

      This Court has no jurisdiction to review the Judgment of the United

States District Court for the District of Nebraska. Only the Eighth Circuit

Court of Appeals has jurisdiction to exercise appellate review over that

Judgment, and that Court has already done so twice, affirming the Plaintiff’s


                                        6
conviction and sentence in all respects (save for the imposition of two special

conditions).

      Moreover, to the extent that any cognizable claims still exist regarding

the Plaintiff’s treatment while in BOP custody, such claims must be brought

in the districts where the Plaintiff claims the allegedly wrongful conduct

occurred. See 28 U.S.C. § 1391(b). As the Plaintiff does not claim that any

of the allegedly wrongful conduct occurred in this District, he cannot bring

such claims here.

      The Plaintiff is advised that litigants do not have an absolute and

unconditional right of access to the courts in order to prosecute frivolous,

successive, abusive or vexatious actions. See Demos v. Keating, 33 F.

App’x 918, 920 (10th Cir. 2002); Tinker v. Hanks, 255 F.3d 444, 445 (7th Cir.

2002); In re Vincent, 105 F.3d 943, 945 (4th Cir. 1997). District courts have

inherent power to control the judicial process and to redress conduct which

abuses that process. Silvestri v. Gen. Motors Corp., 271 F.3d 583, 590 (4th

Cir. 2001).

      The Plaintiff is hereby informed that future frivolous filings will result in

the imposition of a pre-filing review system. Cromer v. Kraft Foods N. Am.,

Inc., 390 F.3d 812, 818 (4th Cir. 2004); Vestal v. Clinton, 106 F.3d 553, 555


                                        7
(4th Cir. 1997). If such a system is placed in effect, pleadings presented to

the Court which are not made in good faith and which do not contain

substance, will be summarily dismissed as frivolous. See Foley v. Fix, 106

F.3d 556, 558 (4th Cir. 1997). Thereafter, if such writings persist, the pre-

filing system may be modified to include an injunction from filings. In re

Martin–Trigona, 737 F.2d 1254, 1262 (2d Cir. 1984).

     IT IS, THEREFORE, ORDERED that the Plaintiff’s “Petition for

Redress for Grievance” is DISMISSED.

     The Clerk of Court is respectfully directed to close this civil action.

     IT IS SO ORDERED.

                              Signed: July 12, 2019




                                         8
